As filed with the Securities and Exchange Commission on May 20, 2013 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act of 1933[X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 62[X] and/or Registration Statement Under The Investment Company Act of 1940 Amendment No. 65 [X] Registrant's Name, Address and Telephone Number: American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust* 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, D.C.20037 (202) 331-8055 Name and Address of Agent for Service: Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W. Washington, DC 20006-1806 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to paragraph (b) [ ]on (date) pursuant to paragraph (b) [ ]60 days after filing pursuant to paragraph (a)(1) [ ]on (date) pursuant to paragraph (a)(1) [ ]75 days after filing pursuant to paragraph (a)(2) [ ]on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. *This filing relates solely to Series A—AFL-CIO Housing Investment Trust SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this post-effective amendment pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to the Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Washington, District of Columbia on the 20th day of May, 2013. AMERICAN FEDERATION OF LABOR AND CONGRESS OF INDUSTRIAL ORGANIZATIONS HOUSING INVESTMENT TRUST By: /s/ Stephen Coyle Stephen Coyle Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on the 20th day of May, 2013: /s/ John Sweeney * John Sweeney Chairman /s/ Vincent Alvarez * Vincent Alvarez Trustee /s/ Arlene Holt Baker* Arlene Holt Baker Trustee /s/ James Boland * James Boland Trustee /s/ Sean McGarvey* Sean McGarvey Trustee /s/ Kenneth E. Rigmaiden * Kenneth E. Rigmaiden Trustee /s/ Elizabeth Shuler * Elizabeth Shuler Trustee /s/ Richard L. Trumka * Richard L. Trumka Trustee /s/ Stephen Frank* Stephen Frank Trustee /s/ Jack Quinn * Jack Quinn Trustee /s/ Richard Ravitch * Richard Ravitch Trustee /s/ Marlyn J. Spear * Marlyn J. Spear Trustee /s/ Tony Stanley * Tony Stanley Trustee /s/ Stephen Coyle Stephen Coyle Chief Executive Officer (Principal Executive Officer) /s/ Erica Khatchadourian Erica Khatchadourian Chief Financial Officer * Thalia B. Lankin, by signing her name hereto, signs this document on behalf of each of the persons so indicated above pursuant to powers of attorney duly executed by such person and filed with the SEC. /s/ Thalia B. Lankin Thalia B. Lankin INDEX TO EXHIBITS Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
